Citation Nr: 0939333	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for migraine or tension 
headaches.

2.  Entitlement to an initial rating in excess of 30 percent 
for somatization disorder, claimed as a psychiatric 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to October 
1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from July 2003 and June 2004 rating decisions, which 
denied the Veteran's service connection claim.  In January 
2008, the Board remanded the issues of migraine or tension 
headaches and a psychiatric disability for further 
evidentiary development.  In October 2008, the RO granted 
service connection for the Veteran's psychiatric disability 
and evaluated it as 30 percent disabling, effective October 
2, 2003.  

The initial rating claim for the psychiatric disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's migraine or tension headaches were not manifest 
during service and it is not related to any event or injury 
in service


CONCLUSION OF LAW

Migraine or tension headaches were not incurred in or 
aggravated by service.  38 U.S.C.A. 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2003 satisfied the second and third 
elements under the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Thereafter, the RO sent the Veteran a January 2008 letter 
which fully satisfied the duty to notify provisions.  
Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since she was subsequently provided adequate notice, 
given nine months to respond with additional argument and 
evidence, the claim was readjudicated, and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in October 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The Veteran has indicated that he currently receives benefits 
from the Social Security Administration (SSA).  When 
questioned about what disabilities she receives benefits for 
she replied that they were for a myriad of medical problems.  
At no time has the Veteran or her representative indicated 
that the records in possession of the SSA are relevant to the 
instant claim.  The Board concludes that the duty to assist 
does not require the Veteran's SSA records to be associated 
with the file.  See Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005) (noting that the Secretary has a duty to assist in 
obtaining relevant and adequately identified records).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a medical examination in August 2008 
to obtain an opinion as to whether his headache condition can 
be directly attributed to service.  The VA opinion obtained 
in this case is more than adequate, as it is predicated on a 
full reading of medical records in the Veteran's claims file, 
to include the history of a prior concussion at her August 
1976 entrance examination, her indication of tension 
headaches at her October 1977 discharge examination, and 
post-service medical treatment.  The examiner considered all 
of the pertinent evidence of record, to include in-service 
and post-service medical records.  The examiner provided a 
complete rationale for his stated opinion, relying on and 
citing to the records reviewed.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Further, examination or opinion 
is not needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 
(2007).

II.	Service Connection

The Veteran contends that she has a headache disability as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post-service medical records indicate that the Veteran has 
been diagnosed with migraine headaches.  As such, the first 
Hickson element is satisfied and the Board turns to the 
issues of service incurrence and nexus.  

Turning to the medical evidence of record, the Veteran 
reported dizziness, fainting spells, and a previous head 
injury during her August 1976 entrance examination.  The 
examiner noted that the Veteran had suffered a past 
concussion but was otherwise in good health.  Upon 
examination, the Veteran was found to be in good health with 
no noted abnormalities related to headaches.  In association 
with the Veteran's discharge examination, the Veteran 
reported experiencing headaches, dizziness and a head injury.  
At the October 1977 examination, the examiner noted that the 
Veteran experienced frequent tension headaches which were 
treated with medication.  The examiner also indicated a past 
head concussion which she experienced at the age of 16 years 
old.  These records are silent for any reports of injury due 
to any in-service trauma or injury.  

Post-service medical records indicate that the Veteran first 
complained of headaches in March 1996.  A March 1996 private 
treatment note indicates that the Veteran complained of 
headaches on the right side which start with blurred vision.  
The Veteran did not believe that the headaches were tension-
related.  The examiner wanted to rule out migraine headaches 
and prescribed her medication.  In a December 1996 treatment 
note the Veteran indicated that she went to the emergency 
room due to the sudden onset of a headache after sneezing and 
coughing.  In January 2004, the Veteran submitted to 
neurological evaluations at the VA medical center in 
Richmond, Virginia.  During this evaluation, the Veteran 
complained of bilateral arm and lower extremity paresthesias.  
She did not complain of headaches at this time.  She 
underwent another VA neurological evaluation in April 2004 
wherein she again complained of neck pain with numbness in 
her right hand and low back pain associated with some 
radiation to her left knee.  Again, the record is silent as 
to any complaints of headaches at this time.  

The Veteran was afforded an August 2008 VA examination where 
she complained of experiencing headaches since 1977 when a 
beam that she was standing next to was hit by a truck and 
caused her to "flip through the air and land flat on her 
back," "stopp[ing] her heart," and losing her vision for 
about a minute.  The Veteran reported getting up and walking 
away from the incident and not seeking medical treatment at 
that time.  The VA examiner conducted motor and sensory 
examinations which were normal.  The results of an August 
2008 CT scan showed no evidence of intracranial hemorrhages 
or masses.  She was diagnosed with migraine headaches.  The 
examiner then opined that the Veteran's disorder was less 
likely as not related to or caused by her purported injury 
during service.  

In October 2009, the Veteran's representative asserted that 
the August 2008 VA examiner failed to address the issue of 
service connection for headaches on a direct incurrence basis 
exclusive of trauma.  The representative opines that an 
individual may suffer from migraines as a result of a head 
trauma or due to other factors.  There is no indication that 
the representative has any sort of medical training and as 
such, this allegation is given limited probative weight.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Veteran contends that she developed her headache 
disability as a result of an in-service incident.  
Specifically, the Veteran reports that she was struck by a 
beam laying on the ground that had been hit by a truck 
causing her to be hurled through the air and injured 
internally.  It is from this incident and resulting injury 
that she alleges caused her migraine headaches.  With respect 
to the Veteran's allegations, a layman is generally incapable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

However, migraine headaches are not subject to lay diagnosis 
much less the type of condition that can be causally related 
to military service.  See Espiritu, supra.  See also 
Woelhaert v. Nicholson, 21 Vet App 456 (2007).  The Board 
finds that the Veteran is competent to testify that she had 
headaches while in service and after service discharge.  
However, she is not competent to provide a diagnosis or 
opinion as to the etiology of her disability.  Further, to 
the extent the Veteran argues that she has experienced 
headaches since service, that argument is undermined by the 
lack of evidence of complaints, treatment, or diagnosis of a 
chronic headache disability until many years after service 
discharge.  See Maxson v. West, 12 Vet. App. 453, 459 (1999) 
(the Board may consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue).  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for migraine or tension 
headaches is denied.


REMAND

In an October 2008 rating decision, the RO granted service 
connection for the Veteran's psychiatric disability and 
assigned a 30 percent disability rating.  The Veteran filed a 
timely NOD as to the RO's evaluation of the newly service-
connected disability.  Despite recognizing the receipt of the 
NOD, the RO did not provide the Veteran with a SOC on this 
issue.  It is necessary for the RO to issue a SOC prior to 
Board adjudication.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  The issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as to the 
issue of entitlement to an initial rating 
in excess of 30 percent his service 
connected psychiatric disability.  The 
Veteran should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


